Citation Nr: 1302195	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  06-18 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating greater than 10 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from February 1995 to March 2001. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Board previously remanded this matter for additional development in August 2010 and May 2012.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2008. A transcript of that hearing is associated with the claims file. 


REMAND

In its August 2010 and May 2012 remands, the Board instructed that the Veteran's claim of entitlement to additional benefits for his right knee (a temporary 100 percent rating for convalescence under paragraph 30) be adjudicated.  The record does not suggest that a rating decision was issued regarding this matter; rather, it appears the claim of entitlement to a temporary total rating was considered solely in the November 2012 supplemental statement of the case (SSOC).  An SSOC cannot serve to announce decisions on issues that were not previously adjudicated.  38 C.F.R. § 19.31(a) (2012).  Therefore, the matter must be remanded once again.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  Undertake any indicated development.

2.  Then, adjudicate the claim for a temporary 100 percent disability rating under paragraph 30 for the right knee disability.  Inform the Veteran and his representative of his appellate rights with respect to the decision. 

3.  Then, readjudicate the claim for an increased rating for the right knee disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

